Citation Nr: 1449960	
Decision Date: 11/10/14    Archive Date: 11/19/14

DOCKET NO.  94-05 595A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, Mississippi


THE ISSUES

1.  Entitlement to service connection for pain and swelling of the joints, to include as due to an undiagnosed illness. 

2.  Entitlement to service connection for headaches, to include as due to an undiagnosed illness. 

3.  Entitlement to service connection for a disability manifested by difficulty swallowing, to include as due to an undiagnosed illness. 

4.  Entitlement to service connection for multiple chemical sensitivities, to include as due to an undiagnosed illness. 

5.  Entitlement to higher initial disability ratings for the service-connected psychiatric disability, diagnosed as anxiety disorder and claimed as nervous condition with sleeplessness and poor memory, currently rated as 10 percent disabling since January 8, 1993, 30 percent disabling since September 18, 2007, and 50 percent disabling since August 23, 2012.

REPRESENTATION

Veteran represented by:	Joseph R. Moore, Attorney


ATTORNEY FOR THE BOARD

Shauna M. Watkins, Counsel


INTRODUCTION

The Veteran served on active duty from October 1974 to December 1976, and from December 1990 to May 1991, including from December 1990 to April 1991 in Southwest Asia, with additional periods of active duty training in the National Guard.

This case is before the Board of Veterans' Appeals (Board) on appeal from rating decisions of multiple Regional Offices (ROs) of the Department of Veterans Affairs (VA).  

The Board remanded these claims for additional development in April 2000, December 2003, July 2008, July 2012, and March 2014.

The Veteran's paperless claims files were also reviewed and considered in preparing this decision and remand, along with his paper claims file. 

The issue of entitlement to higher initial disability ratings for the service-connected psychiatric disability is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

In October 2014, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran's representative that a withdrawal of the service connection appeals was requested.


CONCLUSIONS OF LAW

1.  The criteria for withdrawal of the appeal of entitlement to service connection for pain and swelling of the joints, to include as due to an undiagnosed illness, by the Veteran's representative have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

2.  The criteria for withdrawal of the appeal of entitlement to service connection for headaches, to include as due to an undiagnosed illness, by the Veteran's representative have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

3.  The criteria for withdrawal of the appeal of entitlement to service connection for disability manifested by difficulty swallowing, to include as due to an undiagnosed illness, by the Veteran's representative have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).

4.  The criteria for withdrawal of the appeal of entitlement to service connection for multiple chemical sensitivities, to include as due to an undiagnosed illness, by the Veteran's representative have been met. 38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2002); 38 C.F.R. § 20.204 (2014).


REASONS AND BASES FOR FINDING AND CONCLUSIONS

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2002).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by his or her authorized representative.  38 C.F.R. 
§ 20.204 .  In the present case, the Veteran's representative has withdrawn the Veteran's appeals as to the service connection issues in an October 2014 statement.  The representative stated that the Veteran was not planning to appeal any claims with the exception of the psychiatric disability claim discussed below.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to these service connection issues.  Accordingly, the Board does not have jurisdiction to review the appeal of these service connection issues and the appeals as to these issues are dismissed.


ORDER

Entitlement to service connection for pain and swelling of the joints, to include as due to an undiagnosed illness, is dismissed. 

Entitlement to service connection for headaches, to include as due to an undiagnosed illness, is dismissed. 

Entitlement to service connection for a disability manifested by difficulty swallowing, to include as due to an undiagnosed illness, is dismissed. 

Entitlement to service connection for multiple chemical sensitivities, to include as due to an undiagnosed illness, is dismissed. 


REMAND

Inasmuch as the Board regrets the additional delay of this appeal, a remand is required before the psychiatric disability claim can be properly adjudicated.   

In a July 2014 rating decision, the RO granted service connection for a psychiatric disability, diagnosed as anxiety disorder and claimed as nervous condition with sleeplessness and poor memory.  The RO assigned a 10 percent disability rating, retroactively effective from January 8, 1993, a 30 percent disability rating effective from September 18, 2007, and a 50 percent disability rating effective from August 23, 2012.  In an October 2014, the Veteran's representative submitted the Veteran's disagreement with the initial disability ratings assigned in that decision and his intent to appeal (i.e., he submitted a Notice of Disagreement (NOD)).  If, after a valid NOD, VA fails to issue a Statement of the Case (SOC), the claim remains pending on appeal.  Myers v. Principi, 16 Vet. App. 228, 235-236 (2002); Tablazon v. Brown, 8 Vet. App. 359, 261 (1995).  To date, the RO has not issued a SOC on this claim.  Thus, the Board finds that the claim must be remanded for the issuance of a SOC.  Manlincon v. West, 12 Vet. App. 238 (1999).  

Accordingly, the case is REMANDED for the following action:

Issue a SOC addressing the Veteran's claim of entitlement to higher initial disability ratings for the service-connected psychiatric disability, diagnosed as anxiety disorder and claimed as nervous condition with sleeplessness and poor memory, currently rated as 10 percent disabling since January 8, 1993, 30 percent disabling since September 18, 2007, and 50 percent disabling since August 23, 2012.  Notify the Veteran of his appeal rights and that he must file a timely Substantive Appeal (on VA Form 9) if he desires to perfect the appeal of this claim.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2002 & Supp. 2014).



______________________________________________
WAYNE M. BRAEUER  
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


